Citation Nr: 1242946	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from August 2003 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran reported chronic back pain at the time of his June 2008 service separation examination, and radiologic examination conducted in July 2008 disclosed retrolisthesis of L5 on S1.

2.  The Veteran is competent to report that he continues to experience back pain. 


CONCLUSION OF LAW

The criteria for service connection for retrolisthesis of L5 on S1 are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim for service connection for retrolisthesis of L5 on S1 are met.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is not necessary, since Remand of the claim for service connection would not be in the Veteran's interest.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that, coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

There is no record that the Veteran sought evaluation for back pain in service.  At the time of June 2008 separation examination, the Veteran reported to the examiner that he had been experiencing back pain intermittently since September 2006, and that the pain would recur when he was required to wear body armor.  Radiologic examination of the lumbar spine disclosed retrolisthesis of L5 on S1, grade I.  On the portion of the DD Form 2697, Report of Medical Assessment, in the portion to be completed by a provider, the examiner noted that the Veteran had complaints of back pain and of knee pain, and also noted, "x-rays OK."  In contrast, on the Report of Medical History, DD Form 2807-1, the examiner, in the portion for the examiner's summary, stated, "low back pain[,] non limiting[,] L5[-]S1[,] gr. 1 retrolisthesis."  

The Veteran was afforded VA examination in September 2008.  The Veteran reported a history of onset of back pain in 2006.  He reported that, when sitting with body armor on, he developed back pain.  He reported that he was unable to lift objects weighing more than 20 pounds and inability to sit longer than one hour or stand more than one-half hour without pain.  The Veteran had forward flexion of the lumbosacral spine to 90 degrees, but reported pain beginning at 60 degrees of flexion.  He reported pain on motion in other planes of motion as well.  

The claim file does not include a report of radiologic examination of the spine.  The examiner stated the thoracic and lumbosacral spine radiologic examinations and physical examination of the spine were "essentially normal" with no evidence of a current spine disorder.  

The Veteran provided a lay statement indicating that he continued to experience chronic back pain, and stated that back pain was not present prior to his service.  The Veteran included a copy of the radiologic examination report conducted in July 2008.  He noted that the report suggested that magnetic resonance imaging (MRI) be conducted, and the Veteran reported that he was willing to undergo such examination.  

In August 2009, the Veteran submitted a lay statement indicating that he continued to have back pain.  No medical opinion has been obtained to reconcile the report of the July 2008 radiologic examination with the September 2008 VA conclusion that the Veteran has no spine disorder.  There is no medical evidence that retrolisthesis of L5 on S1 disclosed on radiologic examination in service has resolved, or that the Veteran's low back pain cannot be attributed to that finding.  The Veteran is competent to report that he had back pain in service and that he continues to have back pain.  

There is no evidence that retrolisthesis of L5 on S1 was noted at the time of the Veteran's service entrance examination, so it is presumed that he was sound on entry.  The application of this presumption requires a finding that retrolisthesis of L5 on S1 disclosed on separation examination was incurred in service.  The Veteran's competent and credible complaints of continued chronic back pain, in the absence of evidence that retrolisthesis of L5 on S1 has resolved, place the evidence to warrant service connection for a back disorder at least in equipoise.  

Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Service connection for retrolisthesis of L5 on S1 is warranted.  


ORDER

The appeal for service connection for retrolisthesis of L5 on S1 is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


